Exhibit 10.3

Performance Incentive Plan for Senior Executives

Del Monte Fresh Produce

2004

 

I. Overview

The Company recognizes the need to develop a performance incentive program to
reward its top executives. Such performance incentive program is designed to
support the business goals of the Company. It is important to note that it is
not designed to reward key executives for performing their current
responsibilities nor is it designed to reward them for their effective
management of their current accountabilities. It is purely designed to reward
them for incremental contributions to the Company’s current state based on their
respective areas of responsibilities and accountabilities.

 

II. Objectives

Following are the objectives of this program:

 

1. To identify the key executives who will be covered by this program by setting
up a selection criteria.

 

2. To set up the factors to be considered in evaluating each key executives’
contribution to the Company.

 

3. To set up the different weights and corresponding reward for each performance
factors identified.

 

III. Eligibility – Selection Criteria

It is necessary to develop an eligibility or selection criteria so the program
is not viewed as discriminatory, that it is fair and equitable to the entire
organization.

Following are eligibility requirements:

 

1. Key executive is a direct report of the President & Chief Operating Officer.

 

2. Key executive has a position title of Sr. Vice President or Executive Vice
President.

 

3. Key executive must have accountability and responsibility for a major
business or function of the Company on a global or regional basis.

 

4. Key executive must sign a non-compete agreement with a term of 12 months.

 

5. Key executive must be an active employee at time of payment. No pro-rata
payment will be made.



--------------------------------------------------------------------------------

IV. Performance Factors

The performance factors must be based on strategic objectives of the Company.
Sample performance factors are as follows:

 

•  

For Business Executives

Profitability (Return on Investment on new business acquisitions or any growth &
expansion activities for the year)

Business Growth (Percent Increase in Revenue from year to year)

Market Share (Percent of sales we have captured in the market)

Increase in Production Volume (Percent of Increase from year to year) or
Increase in productivity yield per acreage or percent of decrease in production
costs

Customer Satisfaction (Percent of customers granting a “10” approval rating)
based on third party survey.

 

•  

For Functional Executives

Decrease costs of delivery of service (e.g. freight costs, costs of loans,
reduction of inventory)

Decrease turnaround time for servicing requests or processing information (e.g.
number of days closing, numbers of days of accounts payables turnaround time)

Identification of ways to cut down costs on a long term basis (e.g. bunker fuel,
paper, chemicals, etc.).

Implementation of new systems, processes, procedures to accomplish better
efficiency, reduce current costs, provide better management information reports.

Implementation of improvements in area of accountability and responsibility that
has great impact to the management of the business.



--------------------------------------------------------------------------------

V. Performance Incentive Rates

Performance Incentive bonuses will be paid based on a percent of pay. To start,
performance incentive shall be set at 30% of base pay.

 

V. Sample Performance Incentive Plan for SVP of a business region.

 

Performance Factor

  

Definition

  

Percent

Profitability    Return on Investment on new business acquisitions or any growth
& expansion activities for the year   

30% on 100% based on CAR assumptions

25% on 95% based on CAR assumptions

20% on 90% based on CAR assumptions

15% on 85% based on CAR assumptions

Business Growth    Percent Increase in Revenue from year to year   

25% on 100% achievement

20% on 95% achievement

15% on 90% achievement

10% on 85% achievement

Market Share    Percent of sales we have captured in the market   

20% on 100% achievement

15% on 95% achievement

10% on 90% achievement

5% on 85% achievement

Increase in Production Volume or Increase in productivity yield per acreage or
percent of decrease in production costs    Percent of Increase from year to year
  

10% on 100%

8% on 95%

7% on 90%

6% on 85%

Customer Satisfaction based on third party survey.    Percent of customers
granting a “10” approval rating   

10% on 100%

8% on 95%

7% on 90%

6% on 85%



--------------------------------------------------------------------------------

Based on above sample, if SVP is able to achieve the following:

 

Performance Factor

  

Achievement

Profitability

   15%

Business Growth

   10%

Market Share

   5%

Increase in Production Volume or Increase in productivity yield per acreage or
percent of decrease in production costs

   6%

Customer Satisfaction based on third party survey.

   6%    Total : 42%

Total Incentive Pay (%)

   12.6% (42% of 30%)

Incentive pay will be equivalent to 12.6% of base pay.